Citation Nr: 0212817	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  95-16 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a bilateral foot disorder.

(The issues of entitlement to service connection for 
hidradenitis, claimed as secondary to Agent Orange exposure, 
residuals of an ear disorder, and hearing loss are also on 
appeal but they will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The Board remanded the case in 
December 1999 and October 2000 for additional development.  
The requested development has been accomplished by the RO, 
and the case has been returned to the Board for appellate 
disposition.

It is noted that the veteran's representative argued, in 
statements dated in July and September 2002, that the RO had 
failed with its statutory duty to assist by failing to comply 
with the Board's request to secure the medical evidence on 
which the Social Security Administration (SSA) relied to 
grant disability benefits to the veteran.  A review of the 
record, however, reveals that the RO did secure, and 
associate with the veteran's claims files, those records, 
which were obtained from the SSA's Great Lakes office in 
Chicago, Illinois, in the year 2001.

The veteran is hereby notified that the Board is undertaking 
additional development on the issues of entitlement to 
service connection for hidradenitis, claimed as secondary to 
Agent Orange exposure, residuals of an ear disorder, and 
hearing loss.  This additional development is being 
undertaken pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these three 
issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal listed as issues numbers one through 
three above has been obtained and developed by the agency of 
original jurisdiction.

2.  Hypertension was not diagnosed during service nor within 
the one-year period immediately following the veteran's 
discharge from active military service, and it is not shown 
to be causally related to service.

3.  The additional evidence that has been associated with the 
file since May 1991 with regard to the veteran's petition to 
reopen his claim of entitlement to service connection for 
PTSD is not significant enough to warrant its consideration 
in order to fairly decide the merits of that particular 
claim.

4.  The additional evidence that has been associated with the 
file since December 1975 with regard to the veteran's 
petition to reopen his claim of entitlement to service 
connection for a bilateral foot disorder is not significant 
enough to warrant its consideration in order to fairly decide 
the merits of that particular claim.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1110, 1112(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

2.  The May 1991 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1990); currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

3.  None of the evidence that has been associated with the 
file since the May 1991 rating decision in support of the 
veteran's application to reopen a claim of entitlement to 
service connection for PTSD is new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

4.  The December 1975 rating decision that denied entitlement 
to service connection for a bilateral foot disorder is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975); currently 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

5.  None of the evidence that has been associated with the 
file since the December 1975 rating decision in support of 
the veteran's application to reopen a claim of entitlement to 
service connection for a bilateral foot disorder is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2002); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The VCAA also contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist and does not require an automatic remand of a 
claim that was previously adjudicated by the Board or the RO 
and had become final.  This is true because, as it pertains 
to the duty to assist provisions, the new law specifically 
provides that "[n]othing in this section shall be construed 
to required the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . .  ."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claims on appeal 
listed as issues numbers one through three on the first page 
of this decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and the 
recent decision of Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
claims, and of the specific reasons for denying his claims.  
The RO has also notified the veteran, by letter dated 
February 27, 2001, of the enactment of the VCAA and of VA's 
re-defined duties to assist and notify under the VCAA, 
specifically telling him of the evidence that was needed to 
substantiate his claims, of the steps he needed to take in 
order to have a complete application for benefits, and of the 
evidence that the RO had requested on his behalf.  He was 
thereafter further advised, by letter dated March 20, 2001, 
of additional steps taken by the RO regarding the Board's 
instructions to secure medical records reviewed in connection 
with his claim for SSA disability benefits, and of the need 
for him to submit any additional pertinent evidence within 60 
days from this letter.  The SSA records, as indicated 
earlier, have been secured and made part of the record, and 
the Board notes that the veteran has not provided any 
additional information or evidence for VA's review, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal listed on the first page of this decision as issues 
numbers one through three have been made by the agency of 
original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand or a request for 
further development of these three matters would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Entitlement to service connection for hypertension

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Hypertension is considered a chronic disease for VA purposes, 
and it may be service-connected, on a presumptive basis, if 
shown to have become manifest at least to a compensable 
degree within one year after the veteran's separation from 
active military service, even if there was no evidence of its 
manifestation during service.  See 38 U.S.C.A. § 1112(a) 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (2001).

A review of the evidence in the veteran's six claims files 
reveals no complaints of high blood pressure or a diagnosis 
of hypertension at any time during service, to include at the 
time of the veteran's medical examination for separation 
purposes in September 1968, when the veteran's heart and 
vascular system were clinically evaluated as normal and the 
veteran denied ever having had, or currently having, high 
blood pressure.

The post-service medical records in the files reveal no 
evidence or diagnosis of hypertension within the one-year 
period immediately following the veteran's separation from 
active military service.  Thus, presumptive service 
connection for hypertension cannot be granted.

The post-service medical evidence in the veteran's claims 
files that pertains to the issue of service connection for 
hypertension includes VA outpatient medical records dated in 
October, November and December 1980 showing blood pressure 
readings of 130/90, 128/86, and 130/88, respectively; a 
December 1981 VA outpatient medical record showing blood 
pressure readings of 140/100 and 136/90, with an assessment 
of "hypertension, not controlled;" a September 1988 VA 
discharge summary reflecting another diagnosis of 
hypertension; and a February 1989 private history and 
physical examination summary indicating that the veteran had 
been "on medication in the past for hypertension" and that 
his mother suffered from this condition.

On VA "special internal medicine" medical examination in 
March 1989, it was noted that the veteran's arterial 
hypertension was "first detected in 1980," that the veteran 
had been on anti-hypertensive medication continuously since 
then, and that he had only received outpatient treatment for 
this condition.  Blood pressure readings at the time of this 
examination were reported as 146/98 and 152/94, and a 
diagnosis of arterial hypertension, probably essential, was 
rendered.

On VA re-examination in March 1991, the VA internist who 
examined the veteran in March 1989 stated that, upon review 
of the veteran's service medical records, he noted normal 
blood pressure findings both at the time of induction in 1966 
as well as upon separation in 1968, although he pointed out 
that a diastolic level of 90 at the time of separation would 
have been considered high for an individual of 21 years of 
age.  His thorough review of the veterans' claims files, 
which is evident from a reading of his very detailed and 
comprehensive eight-page report, revealed no diagnosis of 
hypertension earlier than the one he rendered in March 1989.  
Again, this VA specialist rendered a diagnosis of arterial 
hypertension, probably essential.

Some of the most recently-produced medical records in the 
veteran's claims files, to include a VA discharge summary 
reflecting an August 1992 admission for the treatment of 
cellulitis of the right foot, a September 1993 VA medical 
examination report, and VA outpatient medical records dated 
in October 1994, April 1997, and September 2001, confirm the 
diagnosis of hypertension in this case.  The record is, 
however, devoid of competent evidence showing that there 
exists the claimed nexus, or causal relationship, between the 
hypertension that was first diagnosed many years after the 
veteran's separation from active military service (1989, 
according to the medical records in the files, or 1980, 
according to the history provided by the veteran to a VA 
physician in March 1989) and service.

The only evidence of record suggesting the claimed nexus is 
contained in statements submitted by the veteran in support 
of his claim for service connection for hypertension.  
However, the veteran has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his contentions regarding the claimed nexus are 
insufficient to establish causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In sum, hypertension was not diagnosed during service nor 
within the one-year period immediately following the 
veteran's discharge from active military service, and it is 
not shown to be causally related to service.  In view of this 
finding, the Board concludes that entitlement to service 
connection for hypertension is not warranted.

Whether new and material evidence has been submitted 
sufficient
to re-open a claim of entitlement to service connection for 
PTSD

A review of the veteran's claims files shows that a claim for 
service connection for a psychiatric disability, including 
PTSD, was first denied by the RO in a May 1991 rating 
decision.  The veteran did not appeal that denial, which was 
essentially based on the RO's finding that there was no 
diagnosis of PTSD and that a diagnosis of dysthymic disorder, 
with major depression, had been rendered "at a date too 
remote from service to be related thereto."

In June 1994, the RO denied entitlement to service connection 
for PTSD based on a review of the evidence of record, to 
include a September 1993 VA psychiatric examination report 
indicating that the veteran's symptoms did not constitute 
PTSD and that he instead suffered from major depression and a 
substance abuse disorder.  The veteran perfected the appeal 
of this rating decision.

In the October 2000 remand, the Board re-characterized the 
issue on appeal as a new and material issue, insofar as the 
veteran's original claim for service connection for PTSD had 
been denied in a rating decision that the veteran had never 
appealed (i.e., the rating decision of May 1991).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 19.192 (1990); currently 
codified at 38 C.F.R. § 3.104(a) (2001).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The veteran has 
one year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  See 38 U.S.C.A. § 7105 (West 1991); see also 38 C.F.R. 
§ 19.129(a) (1990), and 38 C.F.R. §§ 3.160(d) and 20.302(a) 
(2001).

Since the veteran never filed an NOD with the May 1991 rating 
decision that denied his original claim for service 
connection for PTSD, that rating decision is now final.  Once 
a decision is final, VA has no jurisdiction to once again 
consider the claim on the merits, unless the veteran submits 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
the merits of a previously and finally disallowed claim 
unless new and material evidence is presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim in the present case was received in 
October 1990.  Therefore, the amendments are not applicable 
to the veteran's claim.

PTSD was specifically added to VA service connection 
regulations in 1993, when subsection f was added to Section 
3.304 of Title 38 of the United States Code of Federal 
Regulations (the C.F.R.).  That first version of § 3.304(f) 
read, in the pertinent part, as follows:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred; and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor. If the 
claimed inservice stressor is related to 
combat, service department evidence that 
the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (1993).

The above regulation was amended in 1999, to conform with the 
holding in the case of Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The amended regulation was made effective March 7, 
1997, the date of the Cohen decision, and it now reads, in 
the pertinent part, as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [the criteria set 
forth in the current (fourth) edition of 
the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental 
Disorders (the DSM-IV)]; a link, 
established by medical evidence, between 
current symptoms and an inservice 
stressor; and credible supporting 
evidence that the claimed inservice 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
inservice stressor.

38 C.F.R. § 3.304(f) (2001).

As amended, the current criteria do not require a "clear" 
diagnosis of PTSD.  The amended version of section 3.304(f) 
eliminated the "clear diagnosis" language and mandates the 
use of the DSM-IV to establish the diagnosis.  The Board will 
therefore apply the amended version of section 3.304(f) as 
this version is more favorable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law 
or regulation is amended while a case is pending, the version 
most favorable to the claimant will apply).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The question of whether newly 
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for PTSD, on any 
basis, was accomplished in the May 1991 rating decision.
 
The evidence that has been made part of the record since the 
May 1991 rating decision consists of private and VA medical 
records dated between 1985 and 2001, most of them reflecting 
medical treatment for a variety of physical conditions, with 
only a few of them reflecting psychiatric treatment.  The 
medical records reflecting psychiatric treatment include a 
March 1990 private medical questionnaire filled out for SSA 
purposes reflecting symptoms of depression and diagnoses of a 
dysthymic disorder and alcohol dependence; an August 1990 
statement from Dr. A. F. Guschwan, indicating that he had 
been seeing the veteran since March 1990 for a dysthymic 
disorder associated with severe physical and family problems 
that would require "psychotherapy and antidepressants 
indefinitely;" the above mentioned VA psychiatric 
examination report of September 1993, reflecting no details 
as to "any ... events that could be seen as stressors that 
occurred while he was in the war zone," diagnoses of major 
depression, recurrent, and substance [ab]use (alcohol) 
disorder, and the fact that PTSD was "not found;" and a 
February 1994 private medical record showing tentative 
diagnoses of an adjustment disorder with depressed mood and 
alcohol dependence.

Some of the evidence received since the May 1991 rating 
decision consists of duplicates of evidence previously 
considered.  Thus, it is not new and material.  The rest of 
the newly-received evidence is new, in the sense that it was 
not of record when the May 1991 rating decision was rendered, 
but it cannot be considered "new and material" because it 
is either not pertinent to the issue of service connection 
for PTSD or it does not bear directly and substantially upon 
the specific matter under consideration in the sense that it 
still does not offer a basis to find that the veteran has 
PTSD and that the claimed PTSD was incurred in service or is 
in any way service related.

Thus, the Board finds that the evidence associated with the 
record since May 1991, by itself and in connection with the 
evidence previously assembled, is not significant enough to 
warrant its consideration in order to fairly decide the 
merits of the claim.  In view of this finding, the Board 
concludes that none of the evidence that has been associated 
with the record since May 1991 in support of the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD is new and material.  The appeal must 
accordingly be denied.

Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a bilateral foot disorder

A review of the veteran's claims files shows that a claim for 
service connection for a bilateral foot disorder was 
originally denied by the RO in a December 1968 rating 
decision, which the veteran never appealed.  The basis for 
that denial was that the veteran's "foot disability [of 
bursitis of the fourth and fifth metatarsal heads of both 
feet] existed prior to enlistment" and that it was "not 
aggravated by service."  The RO denied a petition to re-open 
the veteran's claim for service connection for a bilateral 
foot disorder in a December 1975 rating decision, which the 
veteran did not appeal either.

In June 1994, the RO denied once again a petition to re-open 
the previously denied claim for service connection for a 
bilateral foot disorder.  The veteran perfected the appeal of 
this rating decision.

Since the veteran never filed an NOD with the September 1974 
and December 1975 rating decisions that denied his original 
claims for service connection for a bilateral foot disorder, 
both rating decisions are now final.  Once a decision is 
final, VA has no jurisdiction to once again consider the 
claim on the merits, unless the veteran submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991).

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim in the present case was received in 
October 1990.  Therefore, the amendments are not applicable 
to the veteran's claim.

Again, as noted earlier, according to VA regulation, new and 
material evidence is evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for a bilateral 
foot disorder, on any basis, was accomplished in the December 
1975 rating decision.
 
The evidence that has been made part of the record since the 
December 1975 rating decision consists of private and VA 
medical records dated between 1975 and 2001, most of which 
reflect treatment for disability other than bilateral foot 
disorder.  The post-December 1975 medical evidence that in 
some way or another may be relevant to the issue of service 
connection for a bilateral foot disorder is discussed in the 
following paragraphs. 

VA orthopedic examination reports dated in March 1989 and 
March 1991 reveal no complaints, or diagnosis, of a bilateral 
foot disorder, and essentially normal clinical evaluations of 
the veteran's lower extremities.  VA outpatient medical 
records dated in May 1991 reveal medical treatment for an 
infected fourth right toe, and an impression of 
"[n]onhealing wound-debrided."

Private medical records dated in July 1991 reveal treatment 
for what the veteran described as a "pinched nerve" in his 
right foot; an impression of mild degenerative changes of the 
right foot with no acute fractures or gross bony destruction; 
and a diagnosis of right foot pain, with questionable 
Morton's neuroma.

A VA discharge summary dated in September 1992 reveals a 
five-day admission in August 1992 for treatment of right foot 
cellulitis.  VA X-Rays of the veteran's feet were interpreted 
in September 1993 as revealing an old displaced fracture and 
sclerosis of the tip of the right medial malleolus, with 
otherwise unremarkable findings.

According to a September 1993 VA medical examination report, 
the veteran's service medical records reveal treatment in 
1968 for a suspected Morton's neuroma, which was thereafter 
felt to represent bursitis of both feet.  The veteran 
complained of bilateral foot pain and said that he also had 
suffered a right ankle injury due to a car accident, and that 
his main problem was pain on both feet on walking, in 
addition to occasional skin rashes on both ankles.  On 
examination, scars were noted on both feet, residuals of 
surgeries to the metatarsal areas of both feet, and there was 
tenderness to palpation of the distal area of the toes, 
mostly on the right side.  The pertinent diagnoses were 
listed as residual from surgery, feet, due to bilateral 
bursitis, said to be symptomatic on weight-bearing, walking; 
residual of surgery, supposed to be neuroma, of which there 
is no record in the c-file record; and residual of old 
fracture, right ankle, non-symptomatic.  Also, the examiner 
furnished the following opinion:

The veteran's foot condition is not 
related to the old fracture of the right 
ankle.  This is a separate entity and has 
nothing to do with the bursitis or the 
neuroma that has developed in the foot 
area.  He claims asymptomatic right 
ankle, and the procedures done [in the 
past] were to relieve the bursitis that 
entrapped the nerve in that area.

A March 1994 VA outpatient medical record reveals complaints 
of neuroma-type pain in the fourth inter-metatarsal spaces of 
both feet, and an assessment of possible Morton's neuroma of 
the fourth inter-metatarsal spaces of both feet.  A May 1994 
VA outpatient medical record reveals similar complaints of 
pain in both feet and an assessment of possible plantar 
fasciitis and neuromas of the fourth inner spaces.

Some of the evidence received since the December 1975 rating 
decision consists of duplicates of evidence previously 
considered.  Thus, it is not new and material.  The rest of 
the newly-received evidence is new, in the sense that it was 
not of record when the December 1975 rating decision was 
rendered, but it cannot be considered "new and material" 
because it is either not pertinent to the issue of service 
connection for a bilateral foot disorder or it does not bear 
directly and substantially upon the specific matter under 
consideration, in the sense that it still does not offer a 
basis to find that the veteran has a bilateral foot disorder 
that was incurred or aggravated in service or is in any way 
service related.  As indicated earlier, the RO explained, at 
the time of the December 1968 denial, which is final, that 
the veteran's foot disability had pre-existed service and had 
not been aggravated by service.  No competent evidence that 
would suggest otherwise has been presented and, as stated 
earlier, the veteran's contentions in support of his appeal 
cannot be considered competent evidence that would support 
the re-opening of his claim for reconsideration on the 
merits.

Thus, the Board finds that the evidence associated with the 
record since December 1975, by itself and in connection with 
the evidence previously assembled, is not significant enough 
to warrant its consideration in order to fairly decide the 
merits of the veteran's claim for service connection for a 
bilateral foot disorder.  In view of this finding, the Board 
concludes that none of the evidence that has been associated 
with the record since December 1975 in support of the 
veteran's application to reopen a claim of entitlement to 
service connection for a bilateral foot disorder is new and 
material.  The appeal must accordingly be denied.





ORDER

1.  Service connection for hypertension is denied.

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD remains 
denied.

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a bilateral 
foot disorder remains denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

